ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Cascade Designs, Inc.                           ) ASBCA No. 62378-ADR
                                                )
Under Contract No. W911QY-17-D-0246             )

APPEARANCE FOR THE APPELLANT:                      William A. Shook, Esq.
                                                    The Law Offices of William A. Shook PLLC
                                                    Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                    Scott N. Flesch, Esq.
                                                    Army Chief Trial Attorney
                                                   MAJ Jill B. Wiley, JA
                                                   MAJ Nhu Thi To Tran, JA
                                                    Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: October 28, 2022



                                                LAURA EYESTER
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62378-ADR, Appeal of Cascade
Designs, Inc., rendered in conformance with the Board’s Charter.

       Dated: October 31, 2022




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals